800 So. 2d 363 (2001)
Anthony R. MARTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-3514.
District Court of Appeal of Florida, Fourth District.
November 28, 2001.
Anthony R. Martin, Palm Beach, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying Martin's motion to correct illegal sentence is reversed. The trial court lacked jurisdiction to rule on the motion, which was filed after appellate jurisdiction had vested in this court. Martin v. State, 796 So. 2d 1271 (Fla. 4th DCA 2001).
The trial court is directed to dismiss the motion, without prejudice to Martin to refile *364 now that the mandate has issued in the direct appeal and jurisdiction has been returned to the circuit court. Campbell-Eley v. State, 763 So. 2d 539 (Fla. 4th DCA 2000).
STONE, FARMER and HAZOURI, JJ., concur.